UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                             noc.·
EKATERINA OSSIPOVA, on behalf of herself                             1
                                                                         /   D/\n                      :   '
and all others similarly situated,                                                                    -·!

                                Plaintiff,
                -against-                                                      18 CIVIL 11015 (GHW)

                                                                                    JUDGMENT
PIONEER CREDIT RECOVERY, INC., and
JOHN DOES 1-25,
                    Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Opinion and Order dated December 11, 2019, because Pioneer's

collection letter does not contain any false, misleading, or deceptive representations, and because

the MPN is not ambiguous, Defendant's motion to dismiss is GRANTED and Plaintiffs complaint

is dismissed with prejudice; accordingly, the case is closed.

Dated: New York, New York
       December 12, 2019



                                                                         RUBY J. KRAJICK

                                                                              Clerk of Court
                                                               BY:

                                                                              Deputy Clerk
